Citation Nr: 0410378	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as 
emphysema, including as a residual of exposure to herbicide agents 
or asbestos/dust and debris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1951 until retiring 
in June 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from 
January and April 1999 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for a lung disorder, claimed as emphysema, including as 
a residual of exposure to herbicide agents or asbestos/dust and 
debris.  The RO termed its January 1999 rating decision as a 
denial of the claim on the merits, yet characterized its April 
1999 rating decision as a determination that new and material 
evidence had not been submitted to reopen the claim.  After 
receiving notification of the RO's second adverse determination by 
letter dated April 26, 1999, the veteran submitted a notice of 
disagreement (NOD), which the RO received on May 12, 1999.  And 
after receiving a statement of the case (SOC), the veteran filed a 
timely substantive appeal (VA Form 9) on February 7, 2000, i.e., 
less than one year from the date of issuance of the April 26, 1999 
notice letter.

The RO certified the issue on appeal to the Board as whether new 
and material evidence has been submitted to reopen the claim.  
Since, however, the veteran timely appealed the initial decision 
on the merits, he does not need to reopen his claim.  38 C.F.R. § 
20.302 (2002).  So the issue before the Board is simply whether he 
is entitled to service connection.

Also in his February 2000 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board (which 
are now called Veterans Law Judges (VLJs)).  This type of hearing 
is often referred to as a Travel Board hearing. Consequently, the 
Board remanded the case to the RO in April 2000 to schedule him 
for this type of hearing.  But subsequently, in a February 2001 
letter, he withdrew his request for a Travel Board hearing.  38 
C.F.R. § 20.704(e) (2002).

The veteran more recently requested a hearing at the RO before a 
local hearing officer, instead, and that hearing was held in 
November 2000.  A transcript of that proceeding is of record.

The RO issued another rating decision in June 2001 confirming and 
continuing the 40 percent evaluation assigned for the veteran's 
low back disorder, classified as lumbar disc disease with 
recurrent lumbosacral strain.  He subsequently perfected a timely 
appeal to the Board concerning this claim, as well.  38 C.F.R. § 
20.200.

The veteran was scheduled for another hearing in July 2003 before 
a VLJ at the Board's offices in Washington D.C.  But he advised 
the Board in May 2003 that he would be unable to attend the 
hearing.  He has not asked that the Board reschedule it.  So the 
Board deems his request for a central office hearing withdrawn.  
38 C.F.R. § 20.702(e).

The Board issued a decision in July 2003 denying an increased 
rating for the veteran's low back disorder.  The Board remanded 
his claim for service connection for a lung disorder for further 
evidentiary development.  The RO since has continued to deny this 
claim and returned the case to the Board for further appellate 
consideration of this issue.

FINDING OF FACT

A lung disorder, including emphysema, is not shown to have been 
present during service or until many years later; the lung 
disorders now present, including emphysema, are not attributable 
to service.

CONCLUSION OF LAW

A lung disorder, claimed as emphysema, including as a residual of 
exposure to herbicide agents or asbestos/dust and debris was not 
incurred in or aggravated by service and may not be presumed to 
have been so incurred.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's report of separation from service shows that his 
military occupation specialty (MOS) was a pavement maintenance 
technician.  His service medical records disclose no findings or 
treatment for lung disorders of any sort.  When he was examined in 
October 1971 for separation from service, he reported that he had 
experienced shortness of breath and pain or pressure in his chest.  
A physician's summary and elaboration of the veteran's medical 
history indicates that his complaint of chest pain was related to 
a sliding hiatal hernia.  The October 1971 separation examination 
showed that his lungs and chest were normal to physical 
examination and that a chest X-ray was unremarkable.  He retired 
from the military in June 1972.

A VA chest X-ray examination was performed in January 1988.  The 
impression was calcified plaque on the posterior aspect of the 
right hemidiaphragm, consistent with asbestosis of the 
diaphragmatic pleura.  Subsequent VA medical records include a 
diagnosis of chronic obstructive pulmonary disease (COPD).  

Received in March 1999 was a January 1998 examination report from 
Richard G. Laurens, Jr., M.D.  The veteran reported that he had 
been doing well until sometime in the mid-1990's when he began 
having chest pain substernally.  He later underwent cardiac 
catheterization followed by coronary artery bypass grafting.  He 
remarked that he had quit smoking approximately 20 years before, 
after about a 12 to 15 pack-year history.  According to the 
physician, the veteran raised the matter of asbestos exposure, yet 
the examiner pointed out that the veteran really gave no history 
indicative of such exposure.  The physician went on to note that 
the veteran had been in the Air Force from 1951 to 1972 and had 
operated a jackhammer as a civil engineer during much of that 
time, but was always on asphalt or other such materials.  Dr. 
Laurens performed a physical examination.  The assessment was 
obstructive airway disease.  An additional assessment was 
restrictive lung defect, the etiology of which was unclear, 
although the veteran obviously had some major pleural process 
occurring between 1988 and 1994.  

Also added to the claims file in March 1999 were medical records 
from L. James Cochrane, M.D.  They concern the veteran's treatment 
from January 1997 to September 1998 for conditions including COPD.  
In a report dated in May 2000, it was the physician's opinion that 
the veteran had a history of pleural thickening and round 
atelectasis likely secondary to previous asbestos exposure.

A hearing was held at the RO in November 2000 before a local 
hearing officer.  In testimony, the veteran stated that he was 
exposed to dust from mixing cement while performing his duties in 
service, which involved building construction.  He said he was 
exposed to particles from handling crushed rock while building 
runways in Korea.  He also reported that he was exposed to smoke, 
dust and asphalt fumes while maintaining runways at a base in the 
United States.  He pointed out that he lived in wooden barracks 
and in Quonset huts during which time he might have been exposed 
to asbestos.  

A VA pulmonary examination was performed in October 2003.  The 
examiner confirmed that he reviewed the claims folder, including 
reports of other physicians.  Reference was made to the veteran's 
history of increasing lung problems since he returned from Vietnam 
in 1966.  The veteran used to smoke 1-2 packs of cigarettes per 
day, later cut back to 1 pack of cigarettes per day; ultimately, a 
number of years before that evaluation, he had stopped smoking 
altogether.  Physical examination and pulmonary function testing 
were performed.  Based on current findings and on his history of 
extensive cigarette smoking over the period from 1948 to 1998, it 
was the VA physician's opinion that the veteran's COPD was due to 
his smoking.  The examiner said that, although the veteran was 
exposed to Agent Orange in service, COPD was not related to Agent 
Orange exposure.  As well, it was the physician's opinion that the 
COPD was not associated with asbestos exposure, either, since the 
veteran was never exposed to asbestos during service.  


Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In this case, VA notified the veteran in March 2001 and August 
2002 letters that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was advised 
that it was his responsibility to either send medical treatment 
records from his private physician, or to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private doctors for him.  
Furthermore, the rating decision appealed, the statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the claim, 
and essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities-his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service medical 
records (SMRs) are on file, as are his VA medical treatment 
records.  There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private doctors also have been obtained.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOCs what evidence had been 
received.  There is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's duty 
to assist has been fulfilled. 

Additionally, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ (i.e., RO) decision was made prior to November 9, 
2000, the date of enactment of the VCAA.  VA believes this 
decision is incorrect as it applies to cases, as here, where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

Regarding the issue of entitlement to service connection  for a 
lung disorder, a substantially complete application was received 
in May 1998.  Thereafter, in a rating decision dated in January 
1999, service connection was denied.  Only after that rating 
action was promulgated did the AOJ (RO), in March 2001 and later 
in August 2002, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by him, 
what information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession pertaining to his 
claim.  As noted above, though, the rating decision appealed and 
the SOC and the SSOC's, considered cumulatively, are documents, 
which like the March 2001 and August 2002 VCAA letters, served to 
discuss the pertinent evidence, provide the laws and regulations 
governing the claim, and essentially notify the veteran of the 
evidence needed to prevail.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
of VA can properly cure a defect in the timing of the notice, such 
as this, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
non-prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
(NOD) and substantive appeal (VA Form 9) that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2001 and August 2002 was 
not given prior to the first AOJ adjudication of his claim, this 
was obviously impossible to do because the VCAA did not even exist 
when the RO initially adjudicated his claim.  And the notice, once 
given, was provided by the AOJ prior to the transfer and 
certification of his case to the Board.  Moreover, the content of 
the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, after the notice 
was provided, the case was readjudicated and an SSOC provided.  He 
has been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VA 
notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to him.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

Also, a veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to a herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Prior law required that the veteran have a disease 
listed at 38 C.F.R. § 3.309(e), in addition to proof of Vietnam 
service, before exposure there was presumed.  So the change 
eliminating this requirement reversed the U.S. Court of Appeals 
for Veterans Claims (Court's) decision in McCartt v. West, 12 Vet. 
App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.  And since the 
change occurred during the pendency of the appeal, and obviously 
is more favorable to the veteran, his claim must be considered 
under the new, lesser standard.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); see also Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall, in turn, be presumptively service connected if this 
requirement is met, even though there is no record of such disease 
during service. They are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Board notes additionally that, as a result of recent amendments to 
38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the 
list of diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 Fed. 
Reg. 23166, 23169 (May 8, 2001).

The last date on which the veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which he 
or she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).


The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed.Reg. 341-346 (1994).  See also, 61 Fed.Reg. 41442-41449 and 
57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Analysis

In regard to the claim that the veteran's lung disorder, including 
COPD and pulmonary asbestosis, was present during service, the 
Board notes that service medical records are negative for any lung 
diseases.  Pulmonary asbestosis and chronic obstructive and 
restrictive lung disease were first objectively demonstrated more 
than 15 years after the veteran had retired from the military.

A VA medical examiner also has determined that the veteran's 
current COPD is unrelated to any events in service.  Rather, the 
examiner determined the veteran's COPD is attributable to his 
chronic cigarette smoking.  Additionally, the physician found that 
the veteran was not exposed to asbestos during service-a finding 
that, incidentally, was also made by Dr. Laurens, one of the 
veteran's private physicians.  The VA physician is a pulmonary 
specialist, the particular branch of medicine at issue.  So he has 
specialized knowledge in the specific subject matter at hand.  See 
Black v. Brown, 10 Vet. App. 279 (1997); see also Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  This VA pulmonary specialist 
provided a definitive opinion with a supporting rationale.  He 
also reviewed the veteran's entire claims file prior to giving the 
opinion, so it was well informed.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993).  The opinion is persuasive and supported by the 
objective medical evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993).

On the other hand, the Board assigns far less probative weight to 
the opinion from Dr. Cochrane indicating the veteran has pulmonary 
changes from asbestos exposure-and apparently suggesting the 
veteran has pulmonary asbestosis from asbestos exposure during 
service.  For one thing, the physician did not review all of the 
veteran's medical records.  Further, he did not provide a detailed 
rationale for his opinion, as did the VA pulmonary examiner.  
Factors for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  A physician's opinion, therefore, 
which appears to be no more than a bare conclusion, is 
insufficient to establish that the veteran's current lung 
disorders, including most particularly pulmonary asbestosis, can 
be related to service.

In addition to his assertion that his current lung disorders are 
related to in-service asbestos exposure, the veteran has also 
alleged that they are related to in-service exposure to cement 
dust, asphalt fumes and other debris.  That assertion amounts to 
an opinion about a matter of medical causation.  There is no 
indication from the record that the veteran has any medical 
training or expertise.  And as a layperson, he is not competent to 
offer a medical opinion regarding the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


In all, the evidence does not establish that a lung disorder, 
claimed as emphysema, including as a residual of exposure asbestos 
or dust and debris, had its onset in service or is otherwise 
attributable to service.  Accordingly, the veteran is not entitled 
to a grant of service connection for a lung disorder on a direct 
basis.  

In regard to the veteran's claim relating a lung disorder to 
herbicide exposure (specifically, Agent Orange), the fact that he 
had service in Vietnam during the Vietnam era is sufficient, in 
and of itself, to presume he had herbicide exposure while there.  
But still, he has not developed any form of respiratory cancer, 
and respiratory cancers are the only pulmonary diseases 
presumptively associated with exposure to herbicide agents.  His 
current chronic lung disorders, consisting of obstructive and 
restrictive components, and manifested as emphysema and pulmonary 
asbestosis, are not among the conditions listed above at 38 C.F.R. 
§ 3.309(e).  Accordingly, he is not entitled to a grant of service 
connection for a lung disorder on a presumptive basis either.  

For all the foregoing reasons, the claim for service connection 
for a lung disorder, claimed as emphysema, including as a residual 
of exposure to herbicide agents or asbestos/dust and debris, must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in this appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a lung disorder, claimed as emphysema, 
including as a residual of exposure to herbicide agents or 
asbestos/dust and debris, is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



